Citation Nr: 0100941
Decision Date: 01/12/01	Archive Date: 03/12/01

DOCKET NO. 91-38 896               DATE JAN 12, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, South Carolina

THE ISSUES

1. Entitlement to service connection for post traumatic stress
disorder (PTSD).

2. Entitlement to a total disability rating for compensation
purposes due to individual unemployability.

REPRESENTATION

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

G. Strommen, Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to January
1978.

This case comes before the Board of Veterans' Appeals (Board) from
a rating decision rendered in December 1990, in which the Winston-
Salem, South Carolina, Regional Office (RO) of the Department of
Veterans Affairs (VA) denied service connection for PTSD. The
veteran subsequently perfected an appeal of that decision.

In February 1992 and February 1994 Board decisions, this case was
remanded to the RO for additional development. Upon completion of
this development the RO again denied the veteran's claim and
returned the case to the Board. In January 1995 the Board issued a
decision denying the claim of entitlement to service connection for
PTSD. The veteran appealed the Board's decision to the United
States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the veteran's
representative, along with the Office of General Counsel for VA,
who represents the Secretary of this agency in legal matters before
the Court, filed a joint motion requesting that the Board's January
1995 decision be vacated and the case remanded for additional
development and readjudication. The Court issued an order in August
1996 granting the joint motion of the parties. The Court indicated
in its order that there was an additional issue on appeal, a claim
of entitlement to a total disability rating due to individual
unemployability, and that this issue along with the PTSD claim must
be considered.

In compliance with the Court's order, the Board reviewed the claims
and remanded the case to the RO in April 1997 for additional
development, to include an examination of the veteran, a social and
industrial survey, and the association of certain medical records
with the claims file. Upon completion of this development, the RO
again denied the veteran's claims.

- 2 -

In August 1998, the Board again reviewed the claims file and
remanded the case to the RO for additional development, to include
attempting to provide corroboration for the veteran's alleged
stressors and identification of specific private medical records.
Upon completion of this development, the RO again denied the
veteran's claims. Accordingly, this case is properly before the
Board for appellate consideration.

In October 2000 the veteran submitted additional evidence to the
Board. Because this evidence was accompanied by a waiver of his
right to have it first reviewed by the RO, remand to the RO for
consideration of this evidence is not required, and the Board will
proceed with evaluation of the appeal, to include this evidence.
See 38 C.F.R. 20.1304(c) (2000).

FINDINGS OF FACT

1. All information necessary for an equitable disposition of the
veteran's claims has been developed.

2. The veteran served on active duty from February 1976 to January
1978. His only commendation is the rifle marksman badge. His
military occupational specialty (MOS) was a rifleman. He was never
assigned overseas.

3. The veteran has a current medical diagnosis of PTSD.

4. The veteran's claimed in service stressors are not substantially
corroborated by credible supporting evidence.

5. The veteran's service-connected right hand disability does not
preclude him from securing and maintaining gainful employment.

3 -

CONCLUSIONS OF LAW

1. PTSD was not incurred during active service. 38 U.S.C.A. 1131,
5107 (West 1991); 38 C.F.R. 3.102, 3.303, 3.304(f) (2000).

2. The criteria for a total disability rating for compensation
purposes based on individual unemployability are not met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.340, 3.341, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following evidentiary development pursuant to the Board's August
1998 remand, 38 U.S.C.A. 5107 was amended, effective for all
pending claims, to eliminate the requirement that the veteran
submit a well-grounded claim in order to trigger VA's duty to
assist. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475
(VCAA), 4, 114 Stat. 2096, ____ (Nov. 9, 2000) (to be codified as
amended at 38 U.S.C. 5107). Because the veteran's claims in the
present case was already well-grounded this aspect of the new law
does not affect his appeal; however, in addition, the duty to
assist itself was amplified and more specifically defined by
statute. See VCAA, 3(a) (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A). Moreover, VA has a duty to assist unless there
is no reasonable possibility that such assistance will aid in
substantiating the claim. Id.

The revised statutory duty to assist requires VA to make all
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for benefits. See
VCAA, 3(a) (to be codified as amended at 38 U.S.C. 5103A). This
assistance specifically includes obtaining all relevant records,
private or public, adequately identified by the claimant with
proper authorization for their receipt; obtaining any relevant
evidence in federal custody; and obtaining a medical examination or
opinion where indicated. Id.

4 -

The new statutory duty also requires VA to satisfy several notice
requirements. Specifically, these notification duties include
notifying the claimant if his or her application for benefits is
incomplete, notifying the claimant of what evidence is necessary to
substantiate the claim and indicating whether the VA will attempt
to obtain this evidence or if the claimant should obtain it, and,
finally, if VA is unable to obtain this evidence, informing the
claimant that the evidence could not be obtained, providing a brief
explanation of the efforts made to obtain the evidence, and
describing further action to be taken with respect to the claim.
See VCAA, 3(a) (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A).

Examining the record, the Board finds that even under the revised
criteria the VA has met its duty to assist in the present case and
remanding for development under the new law is unnecessary.
Specifically, the veteran has been provided multiple medical
examinations and a social and industrial survey in connection with
his claims, all medical evidence adequately identified has been
requested, and attempts to obtain corroboration and evidence from
other Federal departments has been completed. Consequently, the
veteran is not prejudiced if the Board considers his claims without
remanding. See Bernard v. Brown, 4 Vet. App. 384 (1993).

1. Entitlement to service connection for PTSD.

Service connection for PTSD may be granted where the record shows
a current, medical diagnosis of PTSD, credible supporting evidence
that the claimed in- service stressor actually occurred, and
medical evidence of a causal nexus between current symptomatology
and the specific inservice stressor. See Cohen v. Brown, 10 Vet.
App. 128 (1997); 38 C.F.R. 3.304(f) (2000). In determining whether
service connection is warranted for a disability, the VA is
responsible for determining whether the evidence supports the claim
or is in relative equipoise, with the veteran prevailing in either
event, or whether a preponderance of the evidence is against the
claim, in which case the claim is denied. 38 U.S.C.A. 5107; Gilbert
v. Derwinski, 1 Vet. App. 49 (1990).

- 5 -

With regard to the second element, the validity of the averred
stressor, the evidence necessary to establish that the claimed
stressor actually occurred varies depending on whether it can be
determined that the veteran "engaged in combat with the enemy." 38
U.S.C.A. 1154(b) (West 1991). When a veteran is found to have
engaged in combat with the enemy and the claimed stressor is
related to that combat, in the absence of clear and convincing
evidence to the contrary, and provided that the claimed stressor is
consistent with the circumstances, conditions, or hardships of the
veteran's service, the veteran's lay testimony alone may establish
the occurrence of the claimed in-service stressor. See Cohen v.
Brown, supra; 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(d),
(f) (2000). However, non-combat related stressors require
corroboration before they can be accepted as having actually
occurred.

The medical evidence of record contains multiple diagnoses of
alcohol dependency, alcohol abuse, substance abuse, and cocaine
dependency. Additionally, three separate VA examiners performing
psychiatric examinations in March 1992, April 1994, and January
1998, have diagnosed the veteran with PTSD and related his PTSD
symptoms to his asserted stressors occurring during basic training
in the United States Marine Corps, most specifically, his alleged
experiences of being beaten and being afraid he would die as a
result of being shot at with live ammunition. Based on these
medical reports, the veteran has presented evidence of a current
diagnosis related to these averred stressors. Having satisfied
these criteria, consideration must turn to whether the stressors
upon which his diagnosis was made can be verified.

Turning to a discussion of the validity of the averred stressors,
as noted above, the evidence necessary to establish that a claimed
stressor actually occurred varies depending on whether it can be
determined that the veteran "engaged in combat with the enemy." 38
U.S.C.A. 1154(b) (West 1991). The Court has held that when a
veteran is found to have served in a combat situation, stressors
related to that combat experience may be verified solely by the
veteran's satisfactory lay testimony; however, non-combat related
stressors require corroboration before they

6 -

can be accepted as having actually occurred. See Cohen v. Brown,
supra; 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(d), (f)
(2000).

The evidence of record does not support a finding that the veteran
served in combat with the enemy. His entire period of service
occurred during peacetime, he never left the United States during
service, and there is no indication in his service records that
during his period of active service he was engaged in combat with
an enemy force. Accordingly, his stressors must be verified by
credible corroborating evidence before they can be accepted as
having actually occurred.

In the present case, although the veteran has averred multiple
stressors, the only ones which have served as a basis for his PTSD
diagnoses are his assertions that he was severely beaten during
bootcamp, that he feared being beaten to death because of rumors
that this had happened to a prior recruit, and his fear of being
killed because they shot live ammunition at him at night during
"motivation" training. Upon repeated requests, the veteran was
unable to remember the names of other recruits who attended
bootcamp with him and could corroborate his claims and he could
provide no additional helpful details surrounding his stressors.

Chronologically, the record includes private treatment records from
the 1980's which document treatment for alcohol abuse, with no
mention of PTSD or his averred stressors. These records indicate
that the veteran reported that he began drinking at age fourteen,
but didn't begin to drink heavily until his twenties. The veteran
first mentions PTSD in an October 1990 statement to his
congressional representative wherein he asserts that although he
had increased pain and weakness in his right hand in bootcamp he
was not provided medical attention until several months later, and
was ultimately discharged from the service with a finding that his
right hand disability was not aggravated by events in service. He
states that this treatment triggered his PTSD and he turned to
alcohol. In November 1990 he states that he was struck. during
bootcamp aggravating his right hand injury, and was forced to
perform unnecessary and excessive exercises while being denied the
opportunity to go to sick bay for his right hand. He again asserts
in this statement that his PTSD began after he found out that the
United States Marine Corps

- 7 -

(USMC) was denying his claim of disability due to his right hand,
and that he felt "used" by the USMC. In another November 1990
statement he asserts that if he had received proper treatment for
his hand after being "brutally beaten" in bootcamp he would not
have developed PTSD and abused alcohol. He again relates the onset
of his PTSD symptoms to the decision of the USMC to deny him
disability benefits, forcing him to turn to alcohol. In March 1991
he averred that during bootcamp he was forced to do push-ups on his
knuckles with one and both arms, he was struck in the face and
body, and that he was denied medical treatment. He re-asserts that
the USMC treated him badly, turned down his claim, and refused him
treatment resulting in his development of PTSD, and in August 1991
and December 1991 he repeats that the trigger for his PTSD symptoms
was the negligence by the USMC in not giving him medical treatment
for his hand in bootcamp and needless punishment in bootcamp.

At his March 1992 VA psychiatric examination the veteran stated
that he was forced to stand in ditches from sun-up to sun-down, do
push-ups on his knuckles, was slapped, beaten and kicked, and his
claims of pain were ignored. For the first time he asserts that he
feared he would be beaten to death because of rumors that other
trainees died in bootcamp.

Also in March 1992 the veteran's mother submitted a typed
statement. This statement asserts that when she and her husband
visited the veteran during bootcamp he asked them not to come back,
but did not tell her of anything going on. It states that the
veteran kept telling her everything was alright, and also states
that after he got to Portsmouth, Virginia, one of his assigned
stations, he told her that he was subjected to physical hitting of
the face and body, brutal exercises, push-ups on his knuckles, and
being denied medical treatment in bootcamp. This statement contains
no indication that the veteran informed his mother that he ever
feared for his life in bootcamp or that he was fired on with live
ammunition.

In an April 1994 VA examination report the veteran noted that he
was beaten in boot camp and subjected to brutal, rugged,
unnecessary and needless punishment as part of bootcamp, and that
he was denied medical treatment. He also stated that

8 -

they fired live ammunition at him as part of bootcamp motivational
training and that the motivational training was terminated by the
USMC. The examiner noted that the veteran was not a consistent and
reliable informant based on a review of his past contacts, but
diagnosed PTSD based partly on his stressors of physical beatings
and having live rounds fired over his head.

In his January 1998 examination report the veteran stated that
during bootcamp he was forced to work and perform physically beyond
his capabilities causing him mental stress, and that he thought he
was going to die because they fired live ammunition at the recruits
and rumors stated that prior recruits had died.

In a March 2000 statement wherein the veteran attempted to provide
additional specifics for his stressors he identifies his officers
at bootcamp, and states that his training was from March 1, 1976 to
May 17, 1976. He states that during this time he and another
recruit were taken away from recruit training to "motivation"
training away from the main training location and left there for
several days. He also states that the recruits were taken to the
firing range at night and had live rounds fired at them, were
deprived of sleep, were forced to do strenuous exercises such as
push-ups on his knuckles, and that he was slapped in his face,
kicked in his buttocks, and kicked in his stomach while on the
ground. He re-iterates that the motivation camp was closed down in
May 1976 and palm trees were supposedly planted there.

A review of the veteran's service personnel and medical records
shows that he was treated in February 1976 for a rash, and was next
treated in August 1976 for right hand complaints, which the
examiner noted were incurred following a football game. No mention
is made of injuries during basic training or other events. He is
treated again in September 1976 and in November 1976, wherein his
hand problems are related to August 1976. He is not treated again
until, October 1977, and the treatment notes again indicate that
his hand is worse due to an injury following a football game. In
November 1977 it is reported that he could write messages in
bootcamp, and his current right hand symptoms are attributed to an
injury after playing football. In November 1977 the treatment notes
also state that his right

9 -

hand problems were acutely worse since September 1977. In December
1977 a medical evaluation of his right hand injury indicates that
he noted increased pain and weakness in his right hand in bootcamp,
and was seen in the orthopedic clinic subsequent to bootcamp for
treatment. A Physical Evaluation Board report indicates that the
right hand injury existed prior to entry and was not aggravated by
service.

The RO contacted the USMC to attempt to verify the veteran's
stressors. A copy of the veteran's March 2000 statement containing
the most specific recounting of his stressors was submitted to
them. The USMC responded in April 2000 asserting that if the
veteran was transferred to a motivation platoon this would be
listed in his service records, and that live ammunition was only
used in recruit training on the rifle range where recruits were
taught marksmanship, and that live ammunition was never used after
dark.

The veteran's service personnel records include no mention of
special motivational training, but do note multiple reports of the
veteran being absent without leave during service in 1977. The
veteran states these absences were so that he could obtain private
treatment because he was being denied treatment in service, but
service medical records indicate that he was being treated at this
time, and, upon request by the RO he was unable to provide any
specific information about this treatment.

Reviewing the evidence of record, the Board finds that there is no
evidence to corroborate the veteran's averred stressor of having
live ammunition fired over his head during bootcamp. In fact, the
USMC specifically denies that live ammunition was ever fired at
recruits. Accordingly, there is no corroboration of this stressor
and this stressor has not been verified.

With regard to his stressor of being beaten and denied medical
treatment in bootcamp, the Board does not find the veteran
credible. Service records contain no evidence of such beatings, and
his initial assertions related to this claim in 1990 and 1991
stated that these beatings injured his right arm and he was denied
medical

- 10 -

treatment for his tight arm. However, service medical records
indicate that he first reported for medical treatment of his right
arm in August 1976 due to injury during a football game. No mention
is made in these records of injury in bootcamp, and in all
subsequent treatment notations no mention is made of problems in
bootcamp. In fact, one of the subsequent treatment records
indicates that after bootcamp he could still write messages. The
first mention of problems with his right arm in bootcamp is in the
medical evaluation report dated in December 1977. However, there is
no mention of beatings during bootcamp. Because the veteran did not
begin asserting that he was subject to severe beatings in bootcamp
until approximately 15 years after discharge, and the service
medical evidence proximate to bootcamp fails to document any such
abuse, the Board finds the service medical evidence more probative.
Additionally, the Board notes that the veteran asserts that he
began drinking as a result of his mistreatment in service; however,
post-service medical evidence relating to his treatment for alcohol
abuse fails to contain any reference of mistreatment in service.

Moreover, initially, in 1990 and 1991 the veteran asserts that his
PTSD was due to the USMC's decision denying his claim for
disability benefits, as opposed to his alleged exposure to live
ammunition and severe beatings, which do not appear as stressors
until his March 1992 and April 1994 VA examination reports. In
addition, even the 1994 VA examiner noted that the veteran was an
inconsistent and unreliable informant, and noted his inconsistent
reports of the onset of his alcohol abuse, which he has alternately
dated at age 14 or after discharge when he was denied disability
benefits by the USMC. Accordingly, the Board does not find the
veteran's assertions of severe beatings in service to be credible.

With regard to the March 1992 statement by the veteran's mother,
the Board concludes that it is not sufficient to corroborate the
veteran's reports of beatings in service. The statement was made
approximately 15 years after the events in question, and it is
based on statements by the veteran, and, as has just been
established, the veteran is not deemed credible. Additionally, it
provides contradictory information as to when the veteran informed
her of his beatings and treatment in bootcamp, alternately stating
that he mentioned the beatings during 

- 11 -

service and stating that during service he only told her that
everything was alright. Therefore, the Board does not find this
statement probative of the veteran's stressor of severe beatings.

Consequently, in light of the service medical records, which
contain no indication of beatings, and the veteran's lack of
credibility as to the circumstances of his bootcamp experience, the
Board finds that his stressor of severe beatings in bootcamp is not
verified.

Based on the above, there is no indication in the evidence of
record that the veteran's stressors are corroborated. Consequently,
the veteran has not presented evidence of a verified stressor upon
which a diagnosis of PTSD could be based, and his claim of
entitlement to service connection for PTSD is denied.

2. Entitlement to a total disability rating for compensation
purposes due to individual unemployability.

With regard to the veteran's claim for a total disability rating
due to individual unemployability, the veteran's only service-
connected disability consists of reflex sympathetic dystrophy with
loss of use of his right hand, which is his major hand. This
disability is assigned a 70 percent rating, and the veteran
received special monthly compensation pursuant to 38 U.S.C.A.
1114(k) due to loss of use of one hand.

To meet the requirements for total disability rating due to
individual unemployability, the veteran's schedular rating must be
less than total, and he must be found to be unable to secure or
follow a substantially gainful occupation as a result of a single
service-connected disability ratable at 60 percent or more, or as
a result of two or more disabilities, provided at least one
disability is ratable at 40 percent or more, and there is
sufficient additional service-connected disability to bring the
combined rating to 70 percent or more. 38 C.F.R. 3.340, 3.341, 4.16
(1999). A review of the record, reveals that the veteran meets the
statutory requirement in that his sole service-connected evaluation
is greater than 60 percent.

12 -

As for his inability to secure and follow a substantially gainful
occupation by reason of his service-connected disability, in his
claim for a total rating based on individual unemployability filed
in March 1993, the veteran stated that he has been unable to find
adequate employment since 1980. His application and the record
indicate that he worked as a substitute teacher in 1979, but was
fired because he showed up drunk for work. His application also
states that he worked as a meter reader, an inspector and performed
general jobs for Southern Bell. He is a high school graduate, and
attended two years of college, all prior to military service.
According to his application he has had no additional education or
training since his discharge from the USMC.

Medical evidence of record includes a March 1992 VA examination of
his right hand which show's that he had no ability to grasp or use
his hand for fine motor functions, and that his skin was atrophic
on.his hand. The examiner determined that this disability was a
permanent impairment. Private and VA treatment records from the
mid-1980's to 1997 show multiple treatments for alcohol dependence
and substance abuse, with only sporadic treatment for hand
complaints. Also, psychiatric testing in April 1994 indicated that
the veteran had poor reading and intellectual functioning, but this
was not attributed to his right hand disability. An April 1994 VA
examination report notes that the veteran's alcohol abuse has most
likely caused permanent damage to his ability to think, attend,
concentrate, and remember appropriately, and that his decline in
functioning was consistent with an organic mental disorder that is
likely related to his chronic alcohol use. This examiner also
opined that the primary factor that has impacted on the veteran's
social and occupational impairment is his chronic alcoholism.
Beyond his alcoholism the examiner noted that the veteran's social
and occupational impairment appeared to be related to his right
hand disability.

In October 1997 the veteran underwent a VA Social and Industrial
Survey with a Licensed Social Worker. The survey discussed the
veteran's social and educational history, confirming the veteran's
graduation of high school with adequate grades and attendance at a
business school for two years studying business administration.

- 13 -

The veteran stated that he drank heavily while in the service but
managed to serve in several assignments. He also stated that he
attended several post-service job training schools but was not
interested in anything but how to "get the next drink," and that
although he sought work he could not keep any job due to his
drinking problems. During his interview he reported that his last
job was giving out medical supplies and taking care of an office,
and he worked there for almost a year, but he did not like it, his
hand hurt, he had headaches, and he did not get along with the
other people in the office. He was ultimately fired. He has not
worked since that time. He attended multiple substance abuse
programs, but did not avail himself of the job training component
of these programs because he did not feel he was able to
participate in this part of the programs.

His mother was also interviewed for the survey. She reported that
the veteran could not manage his funds and that he could not drive
because his license had been revoked due to his drinking. She felt
that he was not capable of a skilled position, but he might be able
to perform a part-time job.

Based on her interviews, the VA interviewer concluded that the
veteran was limited by his arm injury, but that his substance abuse
problems have been a major limiting factor through the years. She
stated that there was little prospect for him being able to become
employed, but should he be able to maintain periods of sobriety,
limited activity might be encouraged in a structured setting.

In January 1998 the veteran underwent another VA psychiatric
examination. The examiner noted that the veteran had lost several
jobs due to his alcoholism and that he had been sober for the past
three months. The examiner concluded that the veteran had severe
social and occupational impairment secondary to his alcohol and
drug use in the past. The examiner also stated that his current
occupational functioning was hampered by a history of alcohol
dependence as well as his PTSD symptomatology in addition to his
night hand disability which severely limits his use of that hand
and therefore any further occupational abilities. The examiner
recommended continued abstinence from alcohol.

- 14 -

Based on the evidence of record, the Board finds that the veteran's
inability to secure and follow a substantially gainful occupation
is not due to his service- connected disability. The evidence
suggests that although his right hand disability poses some
impairment to his employability, his inability to hold a job has
been due to his alcohol abuse, which has reduced his intellectual
functioning and been the primary obstacle to his employment. In
fact, the veteran has been employed despite his right hand and lost
these jobs due to his alcohol consumption, not his right hand
disability. Given that his right hand disability does not preclude
him from substantially gainful employment, the Board denies his
claim of entitlement to a total disability rating for compensation
purposes due to individual unemployability.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a total disability rating based on individual
unemployability due to service-connected disability is denied.

JEFF MARTIN 
Veterans Law Judge 
Board of Veterans' Appeals

- 15 -



